UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2010 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 001-33033 61-1142247 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky, 40223 (Address of principal executive offices) (502) 499-4800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. In a press release dated July 21, 2010, Porter Bancorp, Inc. announced that MariaL.Bouvette, its President and Chief Executive Officer, , will make a presentation at the Keefe, Bruyette & Woods Community Bank Investor Conference at The Waldorf Astoria Hotel, 301 Park Avenue, New York, New York at 4:00p.m.Eastern time on Tuesday, July 27, 2010. A copy of the press release, presentation materials and proforma financial information reconciliation table are attached hereto as, respectively, Exhibit 99.1, Exhibit 99.2 and Exhibit99.3. The Company and its directors and officers may be deemed to be participants in the solicitation of proxies from Companyshareholders in connection with (1) the proposal to issue common stock upon theconversion of Series B Preferred Stock, Series C Preferred Stock, and Non-Voting Common Stock in accordance with NASDAQ Rule 5635; and (2) the proposal to authorize the new class of Non-Voting Common Stock issuable upon the exercise of theWarrants. Information about the Company’s directors and executive officers and their ownership of Company stock is set forth in theproxy statement for the Company’s 2010 Annual Meeting of Shareholders. Shareholders can obtain more information when the proxy statement relating to shareholder approval of the foregoing proposalsbecomes available. This proxy statement, and any other documents filed by the Company with the SEC, may be obtained free ofcharge at the SEC website at www.sec.gov. Shareholders should read the proxy statement carefully, when it becomes available,before making any voting decision because it will contain important information. Item9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description of Exhibit Press Release issued by Porter Bancorp, Inc. on July 21, 2010 Presentation Materials for Keefe, Bruyette & Woods Community Bank Investor Conference Proforma Financial Information Reconciliation Table SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Porter Bancorp Inc. Date: July 23, 2010 By: /s/ David B. Pierce David B. Pierce Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release dated July 21, 2010 Presentation Materials for Keefe, Bruyette & Woods Community Bank Investor Conference Proforma Financial Information Reconciliation Table
